Citation Nr: 0935808	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-25 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether the severance of service connection for 
mononeuritis was proper.  

2.  Entitlement to an evaluation greater than 30 percent for 
major depressive disorder.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 2007, a pre-determination hearing was held at the RO 
in Portland, Oregon.  A transcript of that hearing is 
associated with the claims file.  

The issues of the evaluation for major depressive disorder 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  At the time of the July 2003 rating decision granting 
service connection for mononeuritis, the claims file 
contained medical evidence both for and against the claim; 
the RO determined that the evidence was in equipoise.

2.  Evidence of record does not establish that the grant of 
service connection for mononeuritis was clearly and 
unmistakably erroneous or that the diagnosis on which service 
connection was predicated was clearly and unmistakably 
erroneous.  




CONCLUSION OF LAW

The criteria to sever service connection for mononeuritis are 
not met.  38 U.S.C.A. §§ 1110, 5109A (West 2002); 38 C.F.R. 
§§ 3.103, 3.105, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board finds that the VCAA and its implementing 
regulations are inapplicable to the issue decided herein.  
The determination regarding whether severance of service 
connection was proper requires application of the clear and 
unmistakable evidence (CUE) standard.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable to CUE claims.  See Parker v. 
Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001).

Furthermore, even assuming such provisions are applicable, in 
light of the fully favorable decision for the Veteran as to 
the severance issue, any deficiencies in notice or assistance 
are moot.  

II. Analysis

In October 2002, the Veteran submitted a claim for service 
connection for mononeuritis secondary to service-connected 
diabetes mellitus type 2.  Statement from Dr. M.Z. dated in 
October 2002 stated that the Veteran was under his ongoing 
professional care and was being treated for a painful 
mononeuritis affecting the V1 distribution of the left 5th 
cranial nerve.  

The Veteran underwent a VA examination in December 2002.  He 
reported daily left hemicranial headaches that wax and wane 
in severity.  The examiner noted that the Veteran had been 
told by his primary care provider that his headaches were 
related to diabetes but no clear rationale for this diagnosis 
had been given.  Impression following examination was chronic 
daily hemicranial headaches associated with left afferent 
pupillary defect and reflex asymmetry.  MRI of the brain was 
within normal limits.  The examiner opined that it was 
unlikely that the diabetes itself was producing the headaches 
without obvious association with blood sugar fluctuations.  
It was noted that the possibility does occur that a diabetic 
complication, such as ischemic stroke, could result in 
chronic headaches.

A February 2003 statement from Dr. M.Z. indicates that for 
the past year the Veteran has had recurrent neuritic pains in 
the area of the left forehead corresponding anatomically to 
the V1 distribution of the left 5th cranial nerve.  
Evaluation had included CT scanning of the paranasal sinuses 
and MRI scanning of the brain, both of which were normal.  
The Veteran had also been evaluated by an 
otorhinolaryngologist for this problem who did not feel that 
the pain was related to any form of sinus condition.  It was 
noted that there was no clear provocation for the pain but it 
had responded well to the use of amitriptyline.  The examiner 
further stated:

Given the fact that [the Veteran] also 
has diabetes for which he is presently 
taking metformin, my conclusion, based on 
the above exclusionary testing and 
therapeutic response, is that [the 
Veteran] suffers from a diabetic 
mononeuritis as the source of his pain.

In July 2003, the RO granted service connection for 
mononeuritis effective October 30, 2002.  It was noted that 
there were conflicting opinions as to whether the etiology of 
the headaches was related to service-connected diabetes, but 
that the evidence was in equipoise.

In July 2006, the Veteran requested an increased evaluation.  
In connection with this claim, he underwent additional VA 
examination in October 2006.  The examiner noted that the 
Veteran's doctor mentioned a mononeuritis of the 5th cranial 
nerve, which implies a diagnosis of trigeminal neuralgia.  
The examiner noted that the Veteran's facial pain was not 
consistent with trigeminal neuralgia.  The examiner stated 
that:

Overall, it is rather difficult to give 
any more specific diagnosis for his head 
pain than "atypical facial pain", and 
this is less than likely secondary to his 
diabetes or other service connected 
condition.  

In December 2006, the RO proposed to sever service connection 
for mononeuritis because the evidence shows that the 
condition did not exist and was not related to service 
connected diabetes.  It was noted that since there were now 
two medical opinions against the claim, the evidence was not 
in equipoise and no longer rose to the level of reasonable 
doubt.  As explained below, this is not the applicable 
standard.

In September 2007, the RO requested additional medical 
opinion.  The examiner was asked to review the claims file 
and if possible, to provide an opinion certifying that the 
original diagnosis made by Dr. Z. was erroneous.  

The September 2007 opinion was rendered by the same VA 
physician (staff neurologist) who conducted the October 2006 
examination.  Following a detailed discussion of the previous 
examination and other evidence of record, he provided a 
diagnosis of persistent idiopathic facial pain.  The examiner 
noted that his previous report gave the reasons why the 
diagnosis of mononeuritis was inaccurate and the reasons for 
such were reiterated and expanded upon.  First, he noted that 
the Veteran's facial pain was not consistent with trigeminal 
neuralgia given its achy, constant quality.  He indicated 
that diabetic trigeminal neuropathy has been described but is 
rare and the pain description did not sound neuropathic in 
origin.  He indicated that Dr. Z. may have assumed the left 
facial pain was somehow related to the Veteran's diabetes 
since it can cause painful neuropathies in various locations, 
but a critical review of the headache symptoms and lack of 
associated facial numbness indicates that this diagnosis is 
not correct.  The examiner went on to discuss various 
diagnoses that could be considered but that had been ruled 
out.  In summary, the examiner stated as follows:

My original offered diagnosis of 
"atypical facial pain" was, therefore, 
meant to describe that this veteran's 
headache does not meet diagnostic 
criteria for any primary or secondary 
headache disorder that I am aware of.  
This diagnosis has been commonly used in 
the past to describe such a headache, but 
review of the literature today indicates 
that this term has been replaced by a new 
diagnosis, namely "persistent idiopathic 
facial pain."  This is a diagnosis of 
exclusion. ...  As its name implies, this 
diagnosis of persistent idiopathic facial 
pain has no known cause, and it seems 
less than likely that it is related to 
the veteran's [service connected 
diabetes] in this case.  

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d) (2008); see 
also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves 
v. Brown, 6 Vet. App. 166 (1994).

Service connection will be severed only where the evidence 
establishes that the grant was clearly and unmistakably 
erroneous.  The burden of proof in such cases is upon the 
Government.  38 C.F.R. § 3.105(d) (2008).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  Id. 

When severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The Veteran will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§§ 3.103(b)(2), 3.105(d) (2008).

Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

The Court has clarified that the same standards applied in a 
determination of CUE in a final decision are applied to a 
determination whether a decision granting service connection 
was the product of CUE for the purpose of severing service 
connection; however, § 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  See Stallworth v. 
Nicholson, 20 Vet. App. 482 (2006) (the severance decision 
focuses not on whether the original decision was clearly 
erroneous but on whether current evidence establishes that 
service connection is clearly erroneous).  

The Board notes that service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  Service connection 
may also be granted for disability that is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2008).

In considering whether service connection, or the diagnosis 
upon which service connection was predicated, is erroneous, 
the Board acknowledges the October 2006 and September 2007 VA 
opinions of record.  These indicate that the diagnosis of 
mononeuritis was inaccurate.  The Board notes, however, that 
there was a VA examination of record at the time of the 
original grant which provided a diagnosis of chronic daily 
hemicranial headaches.  On review, there appears to be 
disagreement regarding the proper diagnosis for the Veteran's 
complaints of facial pain and headaches and whether such 
disability is related to service-connected diabetes.  
Notwithstanding, this is not a situation where there is a 
clear-cut or definitive diagnosis based on laboratory or 
radiographic findings.  The Board observes that a 
disagreement in how the findings are interpreted or how the 
evidence is weighed does not rise to the level of CUE.  See 
Damrel, supra.  

On review, and with consideration of all evidence of record, 
the Board does not find that reasonable minds could not 
differ as to the outcome of the case.  That is, the opinions 
subsequent to the grant of service connection are not so 
persuasive that one can unequivocally state that no probative 
value should be assigned to Dr. M.Z.'s diagnosis and opinion.  
Thus, the Government has not met its burden of proof.  As 
severance of service connection for mononeuritis was not 
proper, it is restored.

The Board further notes that there are questions as to 
whether the appropriate procedures for severing service 
connection were followed.  See 38 C.F.R. § 3.105 (2008).  The 
May 2007 pre-determination hearing was held at the Portland 
RO; however, the transcript was apparently sent to the Boise 
RO, which ultimately made the decision to sever.  At the time 
of the May 2007 hearing, the Veteran's attorney raised due 
process concerns and suggested that the hearing process was 
fundamentally flawed.  Pursuant to regulation, the pre-
determination hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility.  See 38 C.F.R. 
§ 3.105(i) (2008).  On review, it appears that the decision 
was not made by the individual who conducted the hearing and 
therefore, the severance should be void ab initio.  


ORDER

Severance of service connection for mononeuritis was not 
proper and service connection is restored.  


REMAND

In July 2006, the Veteran filed a claim for an increased 
evaluation for his service-connected major depressive 
disorder, which is currently evaluated as 30 percent 
disabling.  The Veteran essentially contends that the current 
evaluation does not adequately reflect the severity of his 
disability.  

The Veteran underwent a VA examination to evaluate the 
severity of his depression in October 2006.  In March 2008, 
the Veteran submitted a claim for TDIU.  He reported that he 
had been severely depressed for the past few years and that 
he had to retire because it was becoming too difficult to 
work.  

VAMC records dated in March 2008 indicate that the Veteran 
called requesting an emergency mental health referral.  He 
reported he had been very depressed and had recent thoughts 
of suicide.  The corresponding psychiatry note documents 
complaints of increased depression over the past six weeks.  
Subsequent notes indicate the Veteran was socially isolated, 
depressed, and unmotivated.  Note dated in November 2008 
indicates that depression is prominent and he has 
contemplated suicide.  

The aforementioned evidence suggests a worsening of symptoms 
since the Veteran's most recent examination.  Therefore, the 
Board finds that additional examination is warranted to 
ascertain the current severity of the Veteran's service-
connected major depressive disorder.  See 38 C.F.R. § 3.327 
(2008); Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted).

As the Veteran's claim for TDIU is inextricably intertwined 
with the pending claim for increase, the Board must defer 
consideration on this issue until such time as the 
evidentiary development requested herein is completed.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.	Schedule an appropriate VA examination 
to determine the current severity of 
the Veteran's service-connected major 
depressive disorder.  The claims folder 
should be available for review and the 
examiner should indicate whether it has 
been reviewed.  All findings should be 
reported in detail.

2.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of entitlement 
to an evaluation greater than 30 percent 
for major depressive disorder; and 
entitlement to TDIU.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


